PER CURIAM:
From a contract dated September 28, 1988, by and between claimant and the respondent, claimant was to have performed certain design work on the Northern Regional Jail. On or about March 30, 1989, claimant was notified by John L. King, Executive Director of the respondent to suspend work on the contract due to inadequate governmental funding. By letter dated November 8, 1989, the respondent canceled the aforementioned contract. The claimant promptly submitted costs associated with work it had completed pursuant to the contract by invoice by letter dated February 1, 199.0; with payment of all invoiced costs less the amount of $1,722.80. The action was brought to recover the alleged balance due- in the amount of $1,722.80.
Frank G. Shumaker, Deputy Director of the respondent-agency, testified that the *61$1,722.80 of disallowed expenses were the result of unauthorized engineering evaluations, travel, and non-contract related long-distance telephone calls.
In addressing each allowed item, it appears from the evidence that the engineering evaluations were properly authorized and completed pursuant to the contract. Accordingly, the amounts of $455.00 and $520.00 for site evaluations requested by respondent’s former Board member, John Tominack, and former Executive Director, John King, are valid. Claimant’s travel expenses of $700.60 are the reasonable costs associated with the-previously described site evaluations, and were likewise valid.
The remaining disallowed item is that of long distance telephone charges in the amount of $47.20. It appears to the Court that the respondent has paid a portion of the original invoiced charges of $96.31. The remaining amount of $47.20 appears to the Court to be for telephone calls which were not due the claimant under the contract. Therefore, this amount is denied.
In view of the foregoing, the Court makes an award to the claimant in the total amount of $1,675.60.
Award of $1,676.60.